                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


REVERE PLASTIC SYSTEMS, LLC,                         Case No. 3:18 CV 2757

       Plaintiff/Counter-Defendant,

       v.                                            Magistrate Judge James R. Knepp II

PLASTIC PLATE, LLC,

       Defendant/Counter-Plaintiff.                  MEMORANDUM OPINION AND ORDER


                                             INTRODUCTION

        Revere Plastic Systems, LLC (hereinafter “Revere”), filed a Complaint alleging: breach

of contract (Count One), conversion (Count Three), willful damage or theft (Count Four), tortious

interference with a business relationship (Count Five), and unjust enrichment (Count Six) against

Plastic Plate, LLC. (Doc. 1-1, Complaint). Revere further requested declaratory judgment (Count

Two), and attorney’s fees (Count Seven). Id. Plastic Plate counter-claimed, alleging a single breach

of contract claim. (Doc. 25, Amended Counter-Complaint). Jurisdiction is proper under 28 U.S.C.

§ 1332. This case is before the undersigned on consent of the parties pursuant to 28 U.S.C. § 636(c)

and Fed. Civ. R. 73. (Doc. 18).

       Currently pending before the Court is Revere’s Motion for Judgment on the Pleadings as

to Plastic Plate’s Amended Counterclaim. (Doc. 46). Plastic Plate responded (Doc. 53), and Revere

replied (Doc. 55). Also pending is Revere’s Motion to Strike (Doc. 54), to which Plastic Plate

responded (Doc. 56), and Revere replied (Doc. 57).

       For the reasons stated below, Revere’s Motion to Strike (Doc. 54) and Motion for Judgment

on the Pleadings (Doc. 46) are GRANTED.
                                             BACKGROUND

       Viewing the facts in the Complaint (Doc. 1), the Answer (Doc. 6-1), and the Amended

Counter-Complaint (Doc. 25), in the light most favorable to the non-moving party Plastic Plate,

the background of this case is as follows:

       At the time litigation began, Revere had been a specialty plastics manufacturer for over 50

years. (Doc. 1-1, at ¶11). At some point in 2015, Revere entered into a supply contract relationship

with the Whirlpool Corporation (“Whirlpool”), for certain component parts relating to Whirlpool’s

washer and dryer program known as the “Alpha Program”. Id. at ¶12-13. As part of the contract,

Whirlpool directed that Revere use Plastic Plate as a supplier for certain component parts within

the Alpha Program. Id. at ¶12. Revere then incorporated these component parts into larger

assemblies which were sold to Whirlpool. (Doc. 25, at ¶9).

       In 2015, Plastic Plate provided Revere with four separate quotes for these parts. (Doc. 6-1,

at 4, 7, 8-9)1. Each quote had twenty “Terms/Conditions/Assumptions” listed at the bottom. Id.

The following were included therein:

       2.      Any purchase order issued against this quotation will be considered as
       acceptance and acknowledgement of our quoted terms & conditions.
                                          ***
       19.     PPL commits to firm pricing hold for 5 years at start of first production
       shipments, assuming that the above stated production volumes meet a minimum
       EAU of at least 80% (Annual Customer Accepted Part Volumes: Washer Trim Ring
       – at least 140k; Dryer Trim Ring – at least 130k; Door Handle – at least 260k). If
       volumes do not meet this level, pricing will need to be reviewed.

Id.




1. Only the fourth and final of these quotes, marked “15-R602G”, is at issue. (Doc. 6-1, at 9).
                                                 2
       2015 Purchase Orders

       In October 2015, Revere issued three Blanket Purchase Orders for the Alpha Program parts

(“2015 Purchase Orders”). (Doc. 1-1, at ¶13); see also Doc. 1-1, at 21-29 (Exhibit 1). On the face

of each, Revere included the following language:

       BLANKET P.O. ISSUED FOR FUTURE RELEASES-LIFE OF OEM[2]
       PROGRAM. . . IN ACCORDANCE WITH OEM CONTRACTS, PRICE
       CHANGES WILL ONLY BE ALLOWED AT THE BEGINNING OF THE
       QUARTER OF CALENDAR YEAR OR AS CONTRACTS PERMIT.

(Doc. 1-1, at 21, 24, 27). Each also references Plastic Plate’s quote number “15-R602G”. Id.; see

also Doc. 6-1, at 9 (quote 15-R602G). Additionally, each Purchase Order had two pages of “Terms

and Conditions” attached. See Doc. 1-1, at 21-29 (“Revere Industries, LLC Purchase Order

General Terms and Conditions”) (capitalization altered). These “Terms and Conditions”

(identifying Revere as “Buyer”, and Plastic Plate as “Seller”) were incorporated by reference and

contained the following relevant provisions:

       1.      OFFER AND ACCEPTANCE. This Purchase Order constitutes an offer
       by Revere Industries, LLC (the “Buyer”) to purchase from the addressee (the
       “Seller”) the goods or services identified on the Purchase Order on the terms and
       conditions set forth below. This is not a firm offer, and Buyer may revoke it at any
       time prior to acceptance by Seller. Seller’s acknowledgment of the Purchase Order,
       shipment of any goods, or commencement of work pursuant to the Purchase Order
       shall be deemed an acceptance of this Purchase Order and all its terms and
       conditions. ***
                                           ***
       3.      ATTACHMENTS. Documents designated by Buyer in the body of the
       Purchase Order, including supplemental terms and conditions, if any, are
       incorporated by reference the same as if set out in full therein.

       4.      CHANGES. The Buyer reserves the right at any time to issue a written
       change order or amendment to the Purchase Order concerning any of the following:
       (a) specifications, drawings, and data incorporated in the Purchase Order where the
       items to be furnished are to be specially manufactured for the Buyer; (b) quantity;
       (c) methods of shipment or packaging; (d) place of delivery, (e) time of delivery;
       or (f) any other matters affecting this Purchase Order.


2. “OEM” stands for “Original Equipment Manufacturer”, which is Whirlpool.
                                                3
       5.      TERMINATION. Buyer may terminate the Purchase Order for its
       convenience, in whole or in part, at any time prior to shipment by (written or
       electronic) notice to Seller. ***
                                          ***
       16.     BUYER’S TERMS AND CONDITIONS APPLY. No modification or
       release from this Purchase Order shall be binding unless agreed to in writing by the
       parties and specifically labeled as a modification or release. Unless specifically
       agreed to otherwise by Buyer and Seller, these terms and conditions supersede any
       submitted by Seller in any proposal or acknowledgement.
                                          ***
       21.     REMEDIES. In the event this Purchase Order is not complied with in any
       respect, Buyer may exercise any one or more of the following remedies: (a) cancel
       this Purchase Order; (b) require replacement of the goods; (c) recover all loss,
       damage and expense (including consequential damages) resulting from such failure
       by set-off or otherwise; (d) return excess of early deliveries to Seller at Seller’s
       expense; (e) require delivery by any means and (f) exercise any other available
       remedy. Seller shall pay or otherwise be liable for any transportation, labor and/or
       other expense incurred in connection with the foregoing, including Buyer’s
       attorneys’ fees, costs and other changes incurred in connection with Buyer’s
       exercise of Buyer’s remedies.
                                          ***
       26.     ENTIRE AGREEMENT. Unless superseded by a specific signed
       agreement between Buyer and Seller, this agreement shall include the Purchase
       Order, these General Terms and Conditions, and all attachments referred to in the
       Purchase Order or in the General Terms and Conditions, and it shall constitute the
       entire agreement of the parties with regard to the subject matter contained herein.
       All other prior or contemporaneous representations, warranties, covenants, or
       agreements between Seller and Buyer, or their representatives, with respect to the
       subject matter are hereby superseded. The term “Purchase Order” as used herein
       means the first and continuation pages of Revere’s completed Purchase Order form,
       including any special provisions contained therein. This agreement may not be
       modified except by mutual written agreement of the parties.

Id. at 22-23, 25-26, 28-29. From October 2015 through April 2016, Plastic Plate shipped the

product as requested by Revere in the 2015 Purchase Orders. (Doc. 1-1, at ¶16); (Doc. 6, at ¶16).

       2016 Purchase Orders

       In April 2016, Revere issued three updated Blanket Purchase Orders to Plastic Plate for the

Alpha Program (“2016 Purchase Orders”). (Doc. 1-1, at ¶17); see also Doc. 1-1, at 31, 34, 37

(Exhibit 2). Each Purchase Order contained language identical to that identified above in the 2015



                                                4
Purchase Orders regarding the “LIFE OF THE OEM PROGRAM” and had the same Terms and

Conditions attached. See Doc. 1-1, at 31-39; Doc. 6-1, at ¶18. The 2016 Purchase Orders did not

reference a specific Plastic Plate quote number. See Doc. 1-1, at 31-39. Plastic Plate again shipped

the product as requested throughout 2016. (Doc. 1-1, at ¶20); (Doc. 6-1, at ¶20).

       2017 Dispute

       In March 2017, Whirlpool informed Plastic Plate that Whirlpool intended to resource the

Alpha Program. (Doc. 1-1, at ¶22); (Doc. 6-1, at ¶21-22); (Doc. 25, at ¶16). Whirlpool also directed

Revere to begin using a different supplier. (Doc. 1-1, at ¶22); (Doc. 6-1, at ¶22). In response,

Plastic Plate contacted Revere and advised that if it “facilitated or cooperated with the resourcing,

it would be in breach of the Supply Contract” (Doc. 25, at ¶17). Plastic Plate asserts that Revere

“facilitated or cooperated” with the resourcing, completing the process in March 2018. Id. at ¶18.

Plastic Plate contacted Revere in April 2017 informing it that the decision to resource (whether at

Whirlpool’s direction or not) amounted to a breach of contract. (Doc. 6-6, at ¶23). Given the

breach, Plastic Plate demanded all sums due by Revere immediately, and any payments for

shipments occurring thereafter would need to be made in advance. Id. Revere demanded Plastic

Plate continue to perform under the 2016 Purchase Orders, arguing Plastic Plate had no authority

to unilaterally alter the terms. (Doc. 1-1, at ¶25). After Revere’s demand to continue performance,

Plastic Plate eventually resumed shipping under the prices and quantities set forth in the 2016

Purchase Orders, but demanded cash in advance. Id. at ¶26; (Doc. 6-1, at ¶25).

       2017 Purchase Orders

       In October 2017, Revere issued six “updated” Blanket Purchase Orders to Plastic Plate for

the Alpha Program (“2017 Purchase Orders”). Id. at ¶27; see also Doc. 1-1, at 41, 44, 47, 50, 53,

56 (2017 Purchase Orders). These purchase orders were not identical to the 2015 or 2016 Purchase



                                                 5
Orders because they omitted the “LIFE OF THE OEM PROGRAM” language contained in the

prior orders. See Doc. 1-1, at 41, 44, 47, 50, 53, 56; (Doc. 6-1, at ¶28). However, each of the 2017

Purchase Orders contained the same attached Terms and Conditions. See Doc. 1-1, at 41-58.

Notably, three of the 2017 Purchase Orders contained Plastic Plate’s quote number “15-R602G”

(Id. at 41, 44, 47), and three did not (Id. at 50, 53, 56). Plastic Plate asserts the 2017 Purchase

Orders were sent to its factory address, instead of its administrative offices as requested; and as

Revere had done before with the 2015-2016 Purchase Orders. (Doc. 6-6, at ¶27). From October

2017 through March 2018, Plastic Plate shipped the products as requested by Revere in the 2017

Purchase Orders. (Doc. 1-1, at ¶32-33).

        2018 Dispute

        In early 2018, Revere notified Plastic Plate that its refusal to ship threatened to cause a

shutdown of Whirlpool’s production for the Alpha Program. Id. at ¶38. Revere paid Plastic Plate

approximately $571,626.41 that it owed in order to prevent supply interruption. Id. at ¶42; (Doc.

6-1, at ¶42). Upon receiving the payment, Plastic Plate released Revere’s inventory. (Doc. 1-1, at

¶43); (Doc. 6-1, at ¶43).

                                       STANDARD OF REVIEW

        In reviewing a motion for judgment on the pleadings, the Court tests the complaint’s legal

sufficiency. “The standard of review applicable to a motion for judgment on the pleadings . . . is

the same . . . standard applicable to a motion to dismiss under Rule 12(b)(6).” Hayward v.

Cleveland Clinic Found., 759 F.3d 601, 608 (6th Cir. 2014) (citing Ziegler v. IBP Hog Mkt., Inc.,

249 F.3d 509, 511–12 (6th Cir. 2001)). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662 (2009). “[T]he court primarily considers the allegations in the



                                                   6
complaint, although matters of public record, orders, items appearing in the record of the case, and

exhibits attached to the complaint, also may be taken into account.” Amini v. Oberlin Coll., 259

F.3d 493, 502 (6th Cir. 2001). The Court is required to accept the allegations stated in the

complaint as true, while viewing the complaint in a light most favorable to the non-moving party.

Westlake v. Lucas, 537 F.2d 857, 858 (6th Cir. 1976).

                                            DISCUSSION

Motion to Strike (Doc. 54)

       In its Response (Doc. 53) to Revere’s motion, Plastic Plate attached an affidavit and several

emails which are not contained in the original pleadings. See Docs. 53-1 through 53-10. Revere

then filed a Motion to Strike (Doc. 54), arguing the materials are improper on a motion under

Federal Rule of Civil Procedure 12(c). As it did in its previous Motion to Strike (Doc. 41), Revere

argues the Court should either: (1) strike the offending materials; or (2) convert motion to one for

summary judgment, and provide Revere an opportunity to respond with its own extrinsic evidence.

(Doc. 54, at 2-3). Plastic Plate responded (Doc. 56), arguing the Court may consider the materials

as “course of performance evidence” in evaluating the Motion for Judgment on the Pleadings

because they demonstrate disputed issues of fact.

       This is Plastic Plate’s second attempt to introduce materials outside of the pleadings for

consideration on a motion for judgment on the pleadings under Federal Civil Rule 12(c), and

Revere’s second motion to strike in response. See Docs. 41, 42. The Court previously explained

the applicable law, but repeats it here for good measure: when presented with materials outside of

the pleadings, the Court retains the discretion to either: (1) strike the offending materials; or (2)

consider the materials and convert the motion to one for summary judgment under Federal Civil




                                                 7
Rule 56. See Max Arnold & Sons, LLC, v. W.L. Hailey & Co., 452 F.3d 494, 503 (6th Cir. 2006);

see also 5C Charles Alan Wright & Arthur R. Miller, Federal Prac. & Proc. § 1371 (3d ed. 2004).

       The evidentiary materials presented by Plastic Plate in its Response are indeed outside of

the pleadings and improperly presented in response to a Federal Civil Rule 12(c) motion. In support

of their inclusion, Plastic Plate argues the Ohio Uniform Commercial Code (“Ohio UCC”) permits

consideration of such evidence as “course of performance evidence” which explain the terms of a

written agreement for the sale of goods. (Doc. 56, at 2-12) (citing O.R.C. § 1302.05) (“Terms. . .

set forth in a writing intended by the parties as a final expression of their agreement. . . may not be

contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may

be explained or supplemented by course of performance[.]”). Plastic Plate’s position misses the

mark. First, and perhaps most obviously, Plastic Plate cites an Ohio substantive law to support its

argument that it did not violate federal procedural rules – an Ohio law that has nothing to do with

the rules governing federal pleadings. Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co.,

559 U.S. 393, 417 (2010) (J. Stevens, concurring) (“It is a long-recognized principle that federal

courts sitting in diversity ‘apply state substantive law and federal procedural law.’”) (quoting

Hanna v. Plumer, 380 U.S. 460, 465 (1965)). Second, the Ohio UCC provision cited by Plastic

Plate does not address “course of performance evidence” as it relates to pleadings; rather, it speaks

to the admissibility of parol evidence for a court’s consideration in later proceedings where parties

are able to properly introduce such extrinsic evidence. Even then, the statute expressly excludes

parol evidence in situations where “the court finds the writing to have been intended also as a

complete and exclusive statement of the terms of the agreement.”. O.R.C. § 1302.05; see also id.

(Official Comment 3) (“If the additional terms are such that, if agreed upon, they would certainly

have been included in the document in the view of the court, then evidence of their alleged making



                                                  8
must be kept from the trier of fact.”). As set forth more completely below, the undersigned finds

this agreement contains an integration clause, identifying certain writings as “the entire agreement

of the parties with regard to the subject matter contained [t]herein”. (Doc. 1-1, at 23).

        Plastic Plate also cites Albert Fadem Trust v. American Electric Power Co., Inc., 334 F.

Supp. 2d 985, 995 (S.D. Ohio 2004), to support its contention that “a court may properly consider

not only the pleadings, but documents ‘embraced by the pleadings’”. (Doc. 56, at 11). Albert

Fadem Trust is distinguishable. Notably, the case involves securities fraud, and the Southern

District of Ohio, recognizing the unique nature of securities pleading, found that “[t]he

requirements of pleading, the standard of assessment, and the scope of the court’s consideration

[] are somewhat different in securities fraud cases.” Albert Fadem Trust, 334 F. Supp. 2d at 995

(emphasis added). The Southern District, following clear precedent in a series of securities cases,

held that a court could “consider the full texts of SEC filings, prospectuses, analysts’ reports and

other documents referred to in the complaint, regardless of whether they [were] attached in part or

whole.” Id. (emphasis added). Notably, the emails and affidavit Plastic Plate seeks to introduce

here are not referred to in its Counter-Complaint (Doc. 8), Amended Counter-Complaint (Doc.

25), nor its Answer (Doc. 6). Further, Plastic Plate’s “embraced by the pleadings” language comes

from In re K-tel International, Inc. Securities Litigation, 300 F.3d 881, 889 (8th Cir. 2002) – a

case cited by Albert Fadem Trust to reinforce the notion that certain outside materials in securities

cases can be considered. The outside materials “embraced by the pleadings” referenced in K-tel,

and the series of other securities cases cited by Albert Fadem, involve securities related documents

such as public records, SEC filings, and accounting statements. See In re K-tel Int’l, Inc. Sec. Litig.,

300 F.3d at 892 (referencing accounting statements and Form 10-Q reports as they related to

Financial Accounting Standard 121 violations); see also In re Royal Appliance Sec. Litig., 1995



                                                   9
WL 490131, at *2 (6th Cir.) (“Finally, we may consider the full text of the SEC filings, prospectus,

analysts’ reports and statements integral to the complaint, even if not attached, without converting

the motion into one for summary judgment under Rule 56.”) (internal quotation omitted). This case

does not involve securities litigation and Plastic Plate is not attempting to introduce public filing

documents, prospectuses, reports, or statutes as an element of a crime or to demonstrate fraud – it

is attempting to introduce emails and an affidavit to interpret a contract.

       For these reasons, the Court exercises its discretion and again strikes the offending

materials and considers the motion as originally filed for judgment on the pleadings under Federal

Civil Rule 12(c).

Motion for Judgment on the Pleadings (Doc. 46)

       In its Motion for Judgment on the Pleadings (Doc. 46), Revere argues Plastic Plate’s

counter-claim fails as a matter of law, resurrecting many of its legal arguments made in response

to Plastic Plate’s prior Motion for Judgment on the Pleadings in (Doc. 38). In its prior order, the

Court made several legal determinations which addressed many of Revere’s arguments. In its

response, Plastic Plate also resurrects many of the same arguments made in its previous Motion

for Judgment on the Pleadings (Doc. 38). The Court will follow a nearly identical legal path here,

often repeating, and sometimes clarifying, its findings. Thus, for the reasons contained herein, the

Court GRANTS Revere’s Motion for Judgment on the Pleadings as to Plastic Plate’s Amended

Counterclaim (Doc. 46).

       Revere argues Plastic Plate’s counterclaim (Doc. 25) fails as a matter of law for several

reasons. It notes that Plastic Plate’s single breach of contract claim necessarily assumes a finding

of three substantive allegations: (1) the parties had a single supply contract; (2) Revere was

obligated to purchase all Alpha Program parts from Plastic Plate and could not resource; and (3)



                                                 10
Revere cooperated with Whirlpool’s resourcing directive, thereby breaching the supply contract.

(Doc. 46, at 2). Revere contends Plastic Plate’s breach of contract counterclaim fails because the

Court previously made legal determinations as to these three points which are fatal to the claim.

Id. The Court agrees, addressing each of Revere’s arguments in turn.

       The Single “Supply Agreement” Argument

       To reiterate, under Ohio law, the essential elements of a contract include: an offer,

acceptance, the manifestation of mutual assent, and consideration. Res. Title Agency, Inc. v.

Morreale Real Estate Servs., Inc., 314 F. Supp. 2d 763, 769 (N.D. Ohio 2004) (citing Kostelnik v.

Helper, 770 N.E.2d 58, 61 (Ohio 2002)). Contract interpretation is a question of law. Maurer v.

Joy Tech., 212 F.3d 907, 914 (6th Cir. 2000); Ignazio v. Clear Channel Broad., Inc., 865 N.E.2d

18, 21-22 (Ohio 2007) (“But the interpretation of a contract is a matter of law that we review de

novo.”). And “[t]he intent of the parties is best determined by the plain language of the contract.”

U.S. v. Donovan, 348 F.3d 509, 512 (6th Cir. 2003). “Ordinary words in a written contract must

be ‘given their ordinary meaning unless manifest absurdity results, or unless some other meaning

is clearly evidenced from the face or overall contents of the instrument.’” Quest Workforce Sols.,

L.L.C. v. Job1USA, Inc., 75 N.E.3d 1020, 1031 (Ohio Ct. App. 2016) (quoting Alexander v.

Buckeye Pipe Line Co., 374 N.E.2d 146, 148 (Ohio 1978)). Contract interpretation becomes a

question of fact only “when an ambiguous term necessitates the introduction of extrinsic evidence

to interpret the contract.” Maverick Oil & Gas, Inc. v. Barberton City Sch. Dist. Bd. of Educ., 872

N.E.2d 322, 329 (Ohio Ct. App. 2007) (citing Rongone v. Ohio Mach. Tool & Design, Inc., 1991

WL 35101, at *2 (Ohio Ct. App.)); Donovan, 348 F.3d at 512 (“The question of whether the

language of an agreement is ambiguous is a question of law. Once the language of the contract has




                                                11
been held to be ambiguous, the interpretation of such language is a question of fact that turns on

the intent of the parties.”) (internal citations omitted).

        Central to Plastic Plate’s counter-claim is the assertion that a single “supply agreement” or

“supply contract” existed between the parties. Plastic Plate uses the term “supply contract”

numerous times. See generally Doc. 25. It alleges the “supply contract” consisted of: (1) Plastic

Plate’s price quotes; and (2) Revere’s Purchase Orders (as one unit, not singly). (Doc. 25, at ¶11-

14). Plastic Plate argues that, under the “supply contract”, Revere had a fully enforceable

contractual obligation not to resource the component part manufacturing to another supplier as

evidenced by the “LIFE OF THE OEM PROGRAM” language in Revere’s 2015/2016 Purchase

Orders, and Revere breached said agreement by “facilitat[ing] or cooperat[ing] with resourcing”

production. (Doc. 25, at ¶14-17); (Doc. 53, at 16-17). As the Court previously held – no single

“supply contract” ever existed. (Doc. 43, at 10-11). This determination was key because – as

discussed below – Plastic Plate’s counter-claim can only survive if the Court read the Purchase

Orders as one unit, not as separate agreements. The Court has already made a determination to the

contrary.

        The Court’s previous rationale surrounded the issue of incorporation. “To incorporate a

document, [a] contract ‘must explicitly, or at least precisely, identify the written material [being]

incorporated and must clearly communicate that the purpose of the reference is to incorporate the

referenced material into the contract.’” Selective Way Ins. Co. v. Glasstech, Inc., 2018 WL

1871092, at *2 (N.D. Ohio) (quoting Volovetz v. Tremco Barrier Sols., 74 N.E.3d 743, 751-52

(Ohio Ct. App. 2016)). Here, Plastic Plate’s price quote “15-R602G” appears on the face of half

of the Purchase Orders. See Doc. 1-1, at 21, 24, 27, 41, 44, 47. This price quote specifically subjects

any Purchase Orders issued therefrom to its stated terms and conditions:



                                                   12
       2.         Any purchase order issued against this quotation will be considered as
                  acceptance and acknowledgement of our quoted terms & conditions.

See Doc. 6-1, at 9. Language within Revere’s Purchase Orders also (unambiguously) incorporates

the quotations:

       3.         ATTACHMENTS. Documents designated by Buyer in the body of the
                  Purchase Order, including supplemental terms and conditions, if any, are
                  incorporated by reference the same as if set out in full therein.

(Doc. 1-1, at 22, 25, 28, 42, 45, 48). For these reasons, the Court concluded that Plastic Plate quote

15-R602G, and Revere’s Purchase Orders which reference it (Doc. 1-1, at 21, 24, 27, 41, 44, 47),

should be read together. (Doc. 43, at 10).

       The next relevant question previously addressed by the Court then became: are these

documents one single “supply agreement” as Plastic Plate contended, or did each Purchase Order

(with the incorporated quote) stand on its own as a separate contract? (Doc. 43, at 10-11). Under

Ohio law – which mirrors the Uniform Commercial Code (“UCC”) – each Purchase Order

constitutes a separate “offer to buy goods for prompt or current shipment” and “invit[es]

acceptance in any manner and by any medium reasonable in the circumstances” – in this case “by

a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming

goods.” O.R.C. § 1302.09 (UCC § 2-206); see also Am. Bronze Corp. v. Streamway Prods., 456

N.E.2d 1295, 1300 (Ohio Ct. App. 1982) (“Generally, the submission of a purchase order is viewed

as being an offer which then may be accepted or rejected by the seller.”). Here, Revere presented

Plastic Plate with twelve separate Purchase Orders (Doc. 1-1, at 21-58), which Plastic Plate

“accepted” individually through performance by shipping the products in the type and quantity

requested by each separate order (Doc. 1-1, at ¶16, 20, 26, 32-33). Thus, the Court previously

determined Revere’s six Purchase Orders which reference Plastic Plate quote 15-R602G (Doc. 1-




                                                 13
1, at 21, 24, 27, 41, 44, 47), were six separate contracts each consisting of: (1) the quote; and (2)

the Purchase Order. (Doc. 43, at 11).

        The “Non-resourcing Agreement”

        Further, Plastic Plate’s breach of contract counter-claim rests on the foundation that

specific language within its price quote, and the Purchase Orders, established a “non-resourcing

agreement” and Revere breached said agreement by resourcing the parts. But again, the

undersigned already held to the contrary.

        In support, Plastic Plate points to the language in Revere’s 2015-16 Purchase Orders:

        BLANKET P.O. ISSUED FOR FUTURE RELEASES-LIFE OF OEM
        PROGRAM. . . IN ACCORDANCE WITH OEM CONTRACTS, PRICE
        CHANGES WILL ONLY BE ALLOWED AT THE BEGINNING OF THE
        QUARTER OF CALENDAR YEAR OR AS CONTRACTS PERMIT.

(Doc. 1-1, at 21, 24, 27, 31, 34, 37). Plastic Plate alleges this “LIFE OF OEM PROGRAM”

language constitutes an “unambiguous commitment not to resource”. (Doc. 53, at 16-18).

        However, as the Court previously determined, a review of these documents revealed which

terms and conditions control. (Doc. 43, at 11-15). To recap, Revere’s Purchase Orders expressly

note:

        16.     BUYERS TERMS AND CONDITIONS APPLY. No modification or
        release from this Purchase Order shall be binding unless agreed to in writing by the
        parties and specifically labeled as a modification or release. Unless specifically
        agreed to otherwise by Buyer and Seller, these terms and conditions supersede any
        submitted by Seller in any proposal or acknowledgement.
                                           ***
        26.     ENTIRE AGREEMENT. Unless superseded by a specific signed
        agreement between Buyer and Seller, this agreement shall include the Purchase
        Order, these General Terms and Conditions, and all attachments referred to in the
        Purchase Order or in the General Terms and Conditions, and it shall constitute the
        entire agreement of the parties with regard to the subject matter contained herein.
        All other prior or contemporaneous representations, warranties, covenants, or
        agreements between Seller and Buyer, or their representatives, with respect to the
        subject matter are hereby superseded. The term “Purchase Order” as used herein
        means the first and continuation pages of Revere’s completed Purchase Order form,

                                                 14
       including any special provisions contained therein. This agreement may not be
       modified except by mutual written agreement of the parties.

See Doc. 1-1, at 22-58 (emphasis added). And, as this Court previously determined, paragraph 26

contains an integration clause – it expressly states that Revere’s terms and conditions constitute

the entire agreement, superseding all prior agreements. Id.; (Doc. 43, at 11-12). The Restatement

of Contracts explains, “[a] binding completely integrated agreement discharges prior agreements

to the extent that they are within its scope.” Restatement (Second) of Contracts § 213(2) (Am. Law

Inst. 1981). Under Ohio law, “[a]n integration clause in a written contract conclusively establishes

that the parties intended the written contract to be the complete expression of their agreement.”

Winton Savs. & Loan Co. v. Eastfork Trace, Inc., 2002 WL 1058146 (Ohio Ct. App.) (citing Cent.

Realty Co. v. Clutter, 406 N.E.2d 515, 516-17 (Ohio 1980)).

       In rebuttal to Plastic Plate’s “non-resourcing” argument, Revere again argues that the

“LIFE OF THE OEM PROGRAM” language is not an unambiguous commitment not to resource.

(Doc. 46, at 10-12). In support, it points to this term within its Purchase Orders:

       5.      TERMINATION. Buyer may terminate the Purchase Order for its
       convenience, in whole or in part, at any time prior to shipment by (written or
       electronic) notice to Seller. ***

See, e.g., Doc. 1-1, at 22. This unambiguous term provides that Revere had the opinion to terminate

each Purchase Order at any time, in whole or in part, “for its convenience”. Id. Plastic Plate points

to a “conflicting” term in quote 15-R602G which reads:

       19.     PPL commits to firm pricing hold for 5 years at start of first production
       shipments, assuming that the above stated production volumes meet a minimum
       EAU of at least 80% (Annual Customer Accepted Part Volumes: Washer Trim Ring
       – at least 140k; Dryer Trim Ring – at least 130k; Door Handle – at least 260k). If
       volumes do not meet this level, pricing will need to be reviewed.

(Doc. 6-6, at 9). However, Plastic Plate’s cited term is nothing more than a five-year pricing

commitment – read plainly, it certainly does not constitute a “non-resourcing agreement” between

                                                 15
the parties, even under the most generous interpretation. Therefore, the Court previously found no

conflict between these terms – they are clear and unambiguous. (Doc. 43, at 11-13).

       Plastic Plate argues the Purchase Orders also “include (at the very least) an implicit promise

from Revere to purchase the component parts exclusively from Plastic Plate.” (Doc. 53, at 18)

(quoting Doc. 6-1, at 4 (“All pricing is based on Plastic Plate, LLC being awarded the complete

production chrome volume for the Washer/Dryer Trim Ring/Handle and the sourcing of the tooling

package listed above.”)). A plain reading reveals this, like term 19 quoted above, is nothing but an

unambiguous pricing commitment contained within the price quote. Revere counters that, contrary

to Plastic Plate’s interpretation, no contractual term (in the quotes or the Purchase Orders)

obligated it to purchase the component parts exclusively from Plastic Plate. The Court agrees.

       Plastic Plate further argues that Revere wrongfully omitted the “LIFE OF THE OEM

PROGRAM” language from its 2017 Purchase Orders. (Doc. 53, at 18-24). In support, it points to

Revere’s stated term:

       16.     BUYER’S TERMS AND CONDITIONS APPLY. No modification or
       release from this Purchase Order shall be binding unless agreed to in writing by
       the parties and specifically labeled as a modification or release. Unless specifically
       agreed to otherwise by Buyer and Seller, these terms and conditions supersede any
       submitted by Seller in any proposal or acknowledgement.

See Doc. 1-1, at 29 (emphasis added). Plastic Plate argues that Revere’s omission of this language

in 2017 (after including it in the 2015 and 2016 Purchase Orders), constituted an improper

modification of the 2015 and 2016 Purchase Orders and contends the 2017 set were therefore non-

binding. (Doc. 38-1, at 12-13). Plastic Plate further argues this is proof that Revere knew it could

not resource. As additional support, Plastic Plate cites Ohio Revised Code § 1302.12(B) (UCC §




                                                16
2-209), which states that an “agreement which excludes modification or rescission except by a

signed writing cannot be otherwise modified or rescinded[.]” See Doc. 40, at 5.

       However, this argument can only succeed if the Court reads the Purchase Orders as one

unit, not as separate agreements. If the Purchase Orders are read together, then the “no

modification” term in the 2015 and 2016 Purchase Orders would prevent Revere from eliminating

the “LIFE OF THE OEM PROGRAM” language in the 2017 Purchase Orders. However, if the

2017 Purchase Orders are separate agreements, independent of the 2015 and 2016 Purchase

Orders, then the “no modification” term stated above only applies independently to each

independent Purchase Order. Said another way, the “no modification” term only prevents the

parties from modifying the terms within that particular order: price, quantity, product, etc. Because

the Court previously determined that the purchase orders (with their corresponding price quotes)

are six separate agreements, the Court finds that the omission of the “LIFE OF THE OEM

PROGRAM” language was not an improper modification of the 2015/2016 orders because each

of the 2017 Purchase Orders represented a new agreement.

       Plastic Plate also alleges there was no “meeting of the minds” as to the 2017 Purchase

Orders because it did not lawfully “accept” delivery of the 2017 Purchase Orders. (Doc. 53, at 20-

22). In support, it notes the Ohio UCC provides that “[s]hipment of parts will not constitute

acceptance of a purchase order under the UCC if otherwise indicated by the circumstances.” (Doc.




                                                 17
53, at 20) (citing O.R.C. § 1302.09). Its paraphrased citation is only minimally accurate, leaving

out a few critical phrases. In its entirety, the statute reads:

        (A) Unless otherwise unambiguously indicated by the language or circumstances:

        (1) an offer to make a contract shall be construed as inviting acceptance in any
        manner and by any medium reasonable in the circumstances;

        (2) an order or other offer to buy goods for prompt or current shipment shall be
        construed as inviting acceptance either by a prompt promise to ship or by the
        prompt or current shipment of conforming or non-conforming goods, but such a
        shipment of non-conforming goods does not constitute an acceptance if the seller
        reasonably notifies the buyer that the shipment is offered only as an accommodation
        by the buyer.

        (B) Where the beginning of a requested performance is a reasonable mode of
        acceptance an offeror who is not notified of acceptance within a reasonable time
        may treat the offer as having lapsed before acceptance.

O.R.C. § 1302.09 (emphasis added). As noted, only shipment of non-conforming goods does not

constitute acceptance. Id. (emphasis added). There is no allegation here by either party the goods

were non-conforming. Further, Plastic Plate continued shipping under the unambiguous terms

stated in each of the 2017 Purchase Orders that allow shipment of any goods to be deemed as an

acceptance. See Doc. 1-1, at 42, 45, 48 (“Seller’s acknowledgment of the Purchase Order, shipment

of any goods, or commencement of work pursuant to the Purchase Order shall be deemed an

acceptance of this Purchase Order.”) (emphasis added). Here, unambiguous terms – precisely the

type contemplated by Plastic Plate’s cited UCC provision – allow for shipment of goods to

constitute acceptance of a purchase order.

        Plastic Plate also argues that the only reason it continued to perform under the 2017

Purchase Orders was because it did not read (or see) them. See Doc. 40, at 6 (“These altered POs

were sent by Revere unilaterally. They arrived without warning. Revere sent them to one of PP’s

manufacturing facilities, mixed in with production releases. Revere did not send the new POs to



                                                   18
PPs administrative offices.”); (Doc. 53, at 20) (arguing Plastic Plate did not accept the 2017

Purchase Orders because they neither received, nor signed them) (citing Doc. 6, at ¶31). However,

as this Court previously held, claiming ignorance will not get a company very far: “[c]ontrary to

Selective Way’s argument, there is no requirement under the law that would excuse a sophisticated

business entity from reading a new contract simply because of a prior course of dealing. Nor is

there a requirement that a party to a contract specifically notify another of a provision contained

in a contract.” (Doc. 43, at 15) (quoting Selective Way Ins. Co., 2018 WL 1871092, at *3 (citing

ABM Farms, Inc. v. Woods, 81 Ohio St. 3d 498, 503 (1998) (“The law does not require that each

aspect of a contract be explained orally to a party prior to signing.”)). Consequently, this argument

must fail.

        To emphasize, the Court finds the terms and conditions contained in the price quotes and

purchase orders submitted in the pleadings by both parties are unambiguous. Where no ambiguity

exists, contract interpretation is a matter of law. Donovan, 438 F.3d at 512. Here, when reviewing

the documents, the reader is guided through a series of terms and conditions which – at first glance

– may seem as though they conflict, leading one to think the contractual obligations were less than

clear. With a closer look, however, it becomes readily apparent that they do not. This is the Court’s

second review of the pleadings and, with this reconsideration, its holdings are unchanged.

Motion to Amend the Amended Counter-Complaint

        In a footnote in Plastic Plate’s Response, it asks that it be allowed to amend its amended

counter-complaint to include extrinsic evidence, should the Court grant Revere’s motion to strike.

(Doc. 53, at 15-16, n.3) (“Plastic Plate should at the very least be allowed the opportunity to amend

its counterclaim to more explicitly present the factual questions at issue.”). In support, Plastic Plate

contends precedent allows for such. While Plastic Plate is correct the Sixth Circuit has held that



                                                  19
“where a more carefully drafted complaint might state a claim, a plaintiff must be given at least

one chance to amend the complaint before the district court dismisses the action with prejudice.”

EEOC v. Ohio Edison Co., 7 F.3d 541, 546 (6th Cir. 1993) (quoting Bank v. Pitt, 928 F.2d 1108,

1112 (11th Cir. 1991)). However, “[d]enial may be appropriate [] where there is ‘undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, futility of the amendment, etc.’” Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir.

2002) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). For the following reasons, Plastic

Plate’s request to amend is DENIED.

       Futility

       A court “may not use extrinsic evidence to create an ambiguity; the ambiguity must be

‘apparent on the face of the contract.’” Donovan, 348 F.3d at 512; see also Shifrin v. Forest City

Enterprises, Inc., 597 N.E.2d 499, 501 (Ohio 1992) (holding that if no ambiguity appears on the

face of the instrument, parol evidence cannot be considered in an effort to demonstrate such an

ambiguity) (citing Stony’s Trucking Co. v. Pub. Util. Comm., 290 N.E.2d 565, 567 (Ohio 1972)).

As the Court detailed above, allowing Plastic Plate to file a second amended counter-complaint to

add emails and affidavits would be an exercise in futility because the Court found no ambiguity in

the documents, making the issue at hand purely a question of law.

       Notice

       In support of its position, Plastic Plate cites United States ex rel. Bledsoe v. Community

Health Systems, Inc., 342 F.3d 634, 644 (6th Cir. 2003) for the proposition that a plaintiff must be

given at least one chance to amend a complaint before a district court dismisses it. (Doc. 53, at 15,

n.3). However, in Bledsoe, the Sixth Circuit held the district court erred in denying a motion to



                                                 20
amend because the party was not provided sufficient notice, prior to dismissal, that its complaint

was defective such that it did not comply with the particularity requirements of Federal Civil Rule

9(b) (Pleading Special Matters). 342 F.3d at 645. To the contrary here, Plastic Plate had ample

notice its Amended Counter-Complaint (Doc. 25) was deficient at the time this Court issued its

previous order on August 5, 2019. This is so primarily because Plastic Plate attempted to introduce

many of the same emails and affidavits in its prior motion for judgment on the pleadings. See Doc.

40. Plastic Plate then argued the materials were “central” or “integral” to its pleading. (Doc. 42, at

5-6). The Court then concluded, as it does now, that the materials were extrinsic, improperly

presented, and struck them. (Doc. 43, at 7-8). Plastic Plate could have moved to file a second

amended counter-complaint after reading the Court’s holding, but, for whatever reason, chose not

to. Instead, Plastic Plate attempted to introduce many of the same materials a second time in

response to Revere’s motion here. See Doc. 53. Plastic Plate goes so far as to say “this is the first

time that Plastic Plate’s counterclaim has been challenged by way of motion.” (Doc. 53, at 16,

n.3). This is not entirely accurate as Plastic Plate previously sought judgment on this same

amended counter-complaint which was challenged by way of Revere’s opposition to that motion.

See Doc. 38 (Plastic Plate’s Motion for Judgment on the Pleadings as to its amended counter-

complaint).

       Because Plastic Plate had ample notice its amended counter-complaint was deficient (Doc.

25) and the Court finds that the addition of the extrinsic materials would be futile, the Court

DENIES Plastic Plate’s motion to amend its counter-complaint for a second time.




                                                 21
                                        CONCLUSION

       For the foregoing reasons, the Court GRANTS Revere’s Motion to Strike (Doc. 54) and

Motion for Judgment on the Pleadings as to Plastic Plate’s Amended Counterclaim (Doc. 46).



       IT IS SO ORDERED.



                                           s/ James R. Knepp II
                                           United States Magistrate Judge




                                             22
